Title: John Laval to Thomas Jefferson, 24 June 1819
From: Laval, John
To: Jefferson, Thomas


          
            Sir,
            Philada June 24th 1819.
          
          On the 12th instt, I have Sent on board the Schr Hannah Elizabeth, a Small Box Contg the 17 Vols of Corresp. litt. du B. de Grimm, directed to your Address, Care of Capt Bd Peyton to whom I forwarded, on the 14th, a receipt from the Capt of the Schooner.
          the Want of freight has detained that Vessel a Great  deal longer than usual. it is expected She Will Sail on Saturday next, 26th.
          The Lexicon Aristoph. Anglic. has been disposed of during the printing of the Catalogue, &, not being able, notwithstanding repeated researches, to find another Copy in the City, I Send you, by this day’s Mail, Sanxay’s Lexicon Aristoph., which I Sell to you at Cost & Charges—$3=. I will write to Mr Dufief to have it replaced.
          According to your request, I Inclose herewith your Account amg to $67.50= from which I deduct $4.50100 I found to your Credit in Dufief’s Day-Book, at the date of March 3d 1817; if this is an error, it will be  rectified by N.G.D. when returned—the Balance, including Sanxay’s  Lexicon is $63=
          I am With the highest respect
          
            Your very humble Servt
            John Laval
          
        